EXHIBIT 23(b) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in the Prospectus constituting a part of this Registration Statement on Form S-1 of our report dated February 27, 2014, relating to the financial statements of Jazz Technologies, Inc. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ Brightman Almagor Zohar &Co Brightman Almagor Zohar &Co. Certified Public Accountants A member of Deloitte Touche Tohmatsu Tel Aviv, Israel May 22, 2014
